Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Istvan et al (US 2003/0105403).
Regarding claim 1, Istvan et al disclose a clip 92 configured to be coupled to an electrocardiogram sensor unit 14. The clip 92 comprises an electrically conductive material having a first surface 40 and a second surface 42 opposite the first surface of chest assembly 2. Inwardly-facing electrode 18 has an exposed portion of the first surface of the electrically 
Regarding claim 3, Istvan et al disclose the clip 92 is substantially rigid, and wherein the clip further comprises electrical insulation 30 coupled to the second surface 42 of the electrically conductive material, the first side 40 of the base layer 38.  
Regarding claim 4, Istvan et al disclose the electrical insulation 30 covers a portion of the first surface 40 of the electrically conductive material, the first side 40 of the base layer 38.  
Regarding claim 5, Istvan et al disclose the electrical insulation 30 covers an entirety of the second surface 42 of the electrically conductive material, the first side 40 of the base layer 38.  
Regarding claim 9, Istvan et al disclose the clip 92 is coupled to the electrocardiogram sensor unit 14, the exposed portion of the electrically conductive material 40 faces away from the electrocardiogram sensor unit 14. See Fig. 2 and Fig. 5.  
Regarding claim 10, Istvan et al disclose the clip has a shape comprising: a first leg (top 92); a second leg (bottom 92); and a rounded portion (21) connecting the first leg to the second leg. See Fig. 6.
Allowable Subject Matter
Claims 11-20 are allowed.
s 2, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
6/4/2021